 

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

MARCUS 0. LOFTIN : |
4215 Eads Street NE
Washington, DC 20019

Plaintiff

hae - CASENO: (-©20S0

MARCUS D, POUNCEY
1328 Riggs Street SW

Washington, DC 20009

And

SUSAN FRANCIS DAVIS

1328 Riggs Street SW |

Washington, DC 20009 7 oS

PROTECTIVE INSURANCE eS

111 Congressional Blvd., aS of

Stiite 500 me co 35 =

Carme, IN 46032 a mo ~
SERVE: °

CSC — Lawyers Incorporated
Service Company

7, St Paul Street, Suite 820
Baltimore MD 19808

Defendants

COMPLAINT AND JURY DEMAND
COMES NOW, Plaintiff Marcus O. Loftin, by and through undersigned counsel, and sues

wt

ae

 

Defendants Marcus D, Pouncey, Susan Francis Davis and Protective Insurance, and as grounds

therefore states that:
Case 8:21-cv-00992-GJH Document 4 Filed 04/22/21 Page 2 of 6

Jurisdiction:

1. This Court has jurisdiction over this matter pursuant to Md. Ct’s, & Jud, Proc,
Code Ann. §6-103 as it arises from an automobile accident that occurred within the County and
Defendant Protective Insurance contracted to provide underinsured automobile coverage under
the laws of the State of Maryland,

COUNT I
(Defendant Pouncey)

. 2. On or about December 28, 2017, Plaintiff Marcus O. Loftin was heading north on Laurei
Bowie Road at or near its intersection with Briarwood Drive.

3. Mr. Loftin was lawfully stopped in his lane of travel when Defendant Marcus D.
Pouncey, driving a vehicle owned by Defendant Susan Francis Davis, negligently collided with
the rear of Mr. Loftin’s vehicle.

4, Defendant Pouncey owed a duty to those lawfully upon the roadways within this State,
and specifically, but not limited to, Mr. Loftin, to operate his vehicle in a non-negligent manner,
, 5. Defendant Pouncey breach this duty by, among other things, driving while
intoxicated or under the influence of alcohol, failing to keep a proper lookout, failing to pay full
time and attention to his driving, exceeding a safe and reasonable speed under the existing
circumstances, failing to keep the vehicle under proper control, failing to operated his vehicle so
as to avoid an accident, failing to obey the rules of the road as they then and their existed, and
Sach other negligence and breach of duties that may be shown during the trial of this matter.

6. Defendant Pouncey’s negligence was a proximate cause of this collision without any

negligence on the part of Plaintiff Loftin contributing thereto.

 

 
Case 8:21-cv-00992-GJH Document 4 Filed 04/22/21 Page 3 of 6

at

7. Asa direct and proximate result of this Defendant Pouncey’s negligence and the
collisions caused by his negligence, Plaintiff Loftin suffered, and will continue to suffer, severe
and permanent physical injuries, aggravation of pre-existing injuries, has incurred medical
expenses in the past and will continue to incur medical expenses in the future, has lost time from
wwork in the past and will continue to lose time from work in the future, has suffered and will
continue to suffer other damages, including loss of personal property and non-economic
damages.

WHEREFORE, Plaintiff Marcus O. Loftin demands judgment in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00) against Defendant Marcus D. Pouncey, plus costs
and attorney’s fees, as may be permitted.

'
aye" COUNT II
(Defendant Davis)

8. Plaintiff Loftin refers to and incorporates the preceding paragraphs as if fully stated
herein.

9, Atthe time of this accident Defendant Pouncey was driving a vehicle owned by
Defendant Susan Francis Davis.
swear-1 0. Upon information and belief, Ms. Davis resided with Defendant Pouncey at the time of
the accident and provided Defendant Pouncey with the vehicle, her vehicle, which he was
driving at the time of this accident.

11. Upon information and belief, Defendant Pouncey had previously been charged with
driving under the influence, is believed to have driven under the influence of alcohol at other

4

times, and was driving under the influence of Alcohol at the time of this accident.

we

 
12. Defendant Davis knew or should have known of Defendant Pouncey’s prior instances of
driving while intoxicated or under the influence of alcohol, and knew or should have known that
providing Defendant Pouncey a vehicle posed an unreasonable risk of physical harm to himself
and members of the public to which he might come in contact, and specifically, but not limited
to, Plaintiff Loftin.

13. In spite of this risk Defendant Davis negligently entrusted her vehicle to Defendant
Pouncey. |
"14, Defendant Davis Negligent entrustment of her vehicle to Defendant Pouncey was a
proximate cause of this collision without any negligence on the part of Plaintiff Loftin
contributing thereto.

*- 15. As a direct and proximate result of Defendant Davis’s negligence and the

collision caused thereby, Plaintiff Loftin suffered, and will continue to suffer, severe and
permanent physical injuries, aggravation of pre-existing injuries, has incurred medical expenses
in the past and will continue to incur medical expenses in the future, has lost time from work in
the past and will continue to lose time from work in the future, has suffered and will continue to
suffer other damages, including loss of personal property and non-economic damages.

. WHEREFORE, Plaintiff Marcus O. Loftin demands judgment in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00) against Defendant Susan Francis Davis, plus costs

and attorney’s fees, as may be permitted.

in

 

 

 
Case 8:21-cv-00992-GJH Document 4 Filed 04/22/21 Page 5 of 6

COUNT It
(Defendant Protective Insurance)

16, Plaintiff Loftin refers to and incorporates the preceding paragraphs as if fully stated
herein.

17. At the time of this accident, Defendant Pouncey and Davis where underinsured motorists
covered by a minimum Hability auto insurance policy that is insufficient to pay any judgment
which may be rendered against them because of their negligent acts and omissions,

18, At the time of this accident, Plaintiff Loftin was covered by a policy of automobile
insurance issued by Defendant Protective Insurance that provided, among other things,
underinsured motorist coverage, covering any damages for injuries and losses proximately
caused by the negligence of an underinsured motorists or owner of a motor vehicle, and with
béverage limits far in excess of the liability coverage covering Defendant Pouncey and Davis,

19. Plaintiff Loftin has complied with the terms of the policy and is entitled to be paid by
Defendant Protective Insurance for any and all damages sustained by the Plaintiff as a result of
the negligence of Defendants Pouncey and Davis which are in excess of the minimum liability
limits of Defendants Pouncey and Davis’s coverage.

20. Upon demand, Protective Insurance has failed to pay Plaintiff Lofitin’s damages, and
therefore has breached the terms of it insurance policy.

WHEREFORE, Plaintiff Marcus O. Loftin demands judgment in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00) against Defendant Protective Insurance, plus costs

and attorney’s fees, as may be pemmitted.

 

 

 
 

»- Case 8:21-cv-00992-GJH Document 4 Filed 04/22/21 Page 6 of 6

'

fate

 

“Kensington, Maryland 20895
Phone: (240) 461-6990
Facsimile: (443) 576-0571

Tfarri8084@aol.com
Attorney for Plaintiff Marcus QO. Loftin

JURY DEMAND

 

_ Plaintiff Marcus O. Loftin demands a jury trial on all claims and issues, :

AR

 

 
